Title: From George Washington to James Innes, 2 July 1755
From: Washington, George
To: Innes, James



[Scalping Camp, Pa., 2 July 1755]
To Govr Innis of Fort CumberlandDear Sir

I shoud take it infinitely kind, if you wd be good enough to dispatch, by the first safe oppertunitys after they come to hand any Letters’s that you

may receive either to, or from me; for I have been greatly surprisd and disappointed at not r[e]ceiveing any Letter’s from my Friends since I came out; and must impute it to miscarriage, somewhere, for I am certain it cannot be owing altogether to their not writing.
I have been excessively ill, but am now recovering from violent Fevers & Pains, of wch my disorder consisted.
The Doctors forbid mye to writing, as very injurious to my health, therefore I cannot have the pleasure of giving you a particular acct of our situation &ca, but I shall refer you to Mr Caton, who has had an oppertunity of seeing the whole. & judging for himself. I am Yr most Obt Servt

G. Washington
Camp between the gt xing and great Meadows July 2d 1755

